Citation Nr: 0433469	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for indirect inguinal 
hernia, right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not provided competent evidence of 
hypertension coincident with his period of service.  

3.  The veteran has not provided competent evidence of benign 
prostatic hypertrophy coincident with his period of service.  

4.  Service connection for indirect inguinal hernia, right 
was denied in a rating decision dated in September 1997; 
notice and appellate rights were provided, but the veteran 
did not file an appeal.  

5.  In October 2000, the veteran filed a claim to reopen his 
claim of service connection for indirect inguinal hernia, 
right.  

6.  Evidence received since the September 1997 rating 
decision denying service connection for indirect inguinal 
hernia, right is not new and material, that is, it does not 
bear directly and substantially on the issue at hand, and is 
not so significant that it must be considered in making a 
decision on the merits of the claim.  



CONCLUSIONS OF LAW

1.  Hypertension was neither incurred in nor aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Benign prostatic hypertrophy was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The September 1997 rating decision that denied service 
connection for indirect inguinal hernia, right is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003). 

4.  New and material evidence has not been received since the 
September 1997 rating decision to reopen the veteran's claim 
of service connection for indirect inguinal hernia, right.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the Board finds that VA provided 
the veteran with the necessary information.  

For example, in an August 2001 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate a claim of service connection.  At that time, 
the RO attempted to fully clarify the issues that the veteran 
was claiming.  In a February 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate claims of service connection for hypertension, 
benign prostatic hypertrophy, and an indirect inguinal hernia 
of the right side. Indeed, the veteran was advised to submit 
or identify any additional information or evidence to 
substantiate his claim.   As a result of both letters, the 
veteran provided additional evidence in support of his 
claims.  The Statement of the Case dated in March 2003 
specifically included the applicable provisions of the VCAA.  

The VCAA information provided to the veteran was sent prior 
to the initial rating decision denying the claims.  The 
initial rating decision was issued in September 2002.  As 
noted above, the VCAA notification letters were sent to the 
veteran in August 2001 and February 2002.  Thus, the timing 
of VA's notification actions complies with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board 
finds, therefore, that there is no defect with respect to the 
VCAA notice requirements in this case.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records.  A request was also made to the service 
department to determine the veteran's period of valid 
service.  The veteran has submitted additional post-service 
medical records in support of his claims.  There is no 
indication of unobtained evidence that might aid the 
veteran's claims or that might be pertinent to the bases of 
the denial of these claims.  Thus, the Board finds that VA's 
duty to assist the veteran in obtaining relevant records has 
been satisfied.  38 C.F.R. § 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is no basis to request a medical opinion regarding the 
issues on appeal.  The record clearly reflects that the onset 
of the veteran's disabilities was not coincident with his 
period of service, and there is no evidence otherwise to 
substantiate that he incurred hypertension, benign prostatic 
hypertrophy, or a right indirect inguinal hernia during his 
period of service.  All findings on separation from service 
were normal and the veteran was not treated for his 
disabilities until many years after separation from service.  
Thus, no further medical opinion is necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

I.  Factual Background

The veteran's service medical records contain Reports of 
Physical Examination dated in October 1945 and in May 1946, 
which show normal blood pressure readings of 110/70 and 
102/68.  In the October 1945 record, a finding of hernia, 
left side is noted.  Otherwise, all medical findings were 
normal.  In Affidavits for Philippine Army Personnel dated in 
October 1945 and in April 1946, the veteran indicated 
"none" in the category of wounds sustained and illnesses 
incurred during service.  No other service medical records 
are pertinent to the veteran's claimed disabilities.  

A medical certificate dated in March 1975 from Dr. A. Banaag 
of V. Luna Medical Center shows that the veteran was confined 
from December 1974 for minimal, active pulmonary 
tuberculosis.  None of the veteran's claimed disabilities 
were noted in that record.  

Medical records dated in June 2000, September 2001, and in 
April 2002 from Dr. E. Ricardo, Municipal Health Officer, 
show that the veteran was treated initially in 1996 for 
complaints of dizziness and pain.  Blood pressure readings 
were noted as ranging from 160/90 to 170/90.  The veteran was 
diagnosed as having hypertension.  In 1997, the veteran 
complained of problems with voiding.  A rectal examination at 
that time revealed a hard mass; the veteran was suspected of 
having benign prostatic hypertrophy.  Notations in 1999 
showed that the veteran continued to be treated with 
medications.  In a May 2002 statement, Dr. Ricardo indicated 
that the veteran's medical records were no longer available 
and that the information provided was based only on the 
physician's recollection.  

Reports from x-ray studies conducted in February 2002 at St. 
Agnes Heart and Lung Clinic showed impressions of calcified 
right paratracheal lymph node, osteoporosis, degenerative 
arthritis of the lumbosacral spine, a normal chest, and left 
ventricular hypertrophy.  In certifications from M. Genoveza, 
M.D., and J. Andaya, M.D., dated in April 2002, the 
physicians noted that the veteran was examined in February 
2002 as having diagnoses of hypertension and osteoporosis.  

An October 2003 medical certificate from Dr. E. Ricardo 
indicates that the veteran had been last seen in May 2003 for 
symptoms of easy fatigability and shortness of breath.  An 
examination revealed suggestive cardiomegaly, arrhythmia, 
left ventricular hypertrophy, and tachycardia.  Symptoms were 
indicative of pending heart failure.  The initial impression 
was coronary artery disease, in congestive heart failure.  
Other findings included benign prostatic hypertrophy.  The 
physician reported that these diseases suggested long-
standing or chronic disability.  

II.  Analysis

Service connection

Law and Regulations: Service connection may be established 
where the evidence demonstrates that an injury or disease 
resulting in disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including hypertension if this 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Turning first to the veteran's claim of service connection 
for hypertension, the Board notes that no diagnosis of 
hypertension or mention of hypertension is included in the 
veteran's service medical records.  No records of notations 
or complaints during service suggest or tend to suggest the 
presence of high blood pressure or hypertension.  The Reports 
of Physical Examination dated in October 1945 and in May 1946 
showed normal blood pressure readings of 110/70 and 102/68.  
No other medical records in conjunction with the veteran's 
separation from service revealed any significant 
abnormalities associated with high blood pressure or 
hypertension or any symptoms related to abnormalities of the 
cardiovascular system.  Thus service connection for 
hypertension on a direct basis is not warranted.  

Moreover, the first indication of treatment for hypertension 
appears in the medical records provided by Dr. Ricardo, as 
noted above.  In the June 2000 statement, Dr. Ricardo noted 
that treatment for symptoms associated with hypertension 
began in 1996.  In the certificate provided by Dr. Genoveza, 
it is noted that the veteran was treated for hypertension in 
February 2002.  In the intervening period of at least 50 
years, there is no indication of abnormal high blood pressure 
readings or a diagnosis of hypertension so as to presume 
service connection for hypertension.  There simply is no 
evidence of treatment for hypertension or high blood pressure 
within one year following the veteran's separation from 
service.  As noted herein, the competent evidence of record 
supports at the earliest, the onset of hypertension in 1996.  
Thus, service connection for hypertension on a presumptive 
basis is also not warranted under these facts.  38 C.F.R. 
§§ 3.307, 3.309.  

The veteran in this case has not shown evidence of the 
requisite degree of medical training and knowledge to render 
his own assertions as to diagnosis or causation competent.  
Thus, his statements to the effect that his hypertension is 
related to his period of service, and thus warrants service 
connection, fall short of competent evidence to substantiate 
his claim.  As a lay person without the necessary training or 
skills, the veteran is not considered competent to provide an 
opinion relating his disability to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 496 (1992).

Under the applicable criteria, the Board has considered all 
lay and medical evidence of record in this case, but finds 
that there is not an approximate balance of positive and 
negative evidence regarding the issue on appeal.  Therefore, 
the benefit of the doubt may not be given to the veteran.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Thus, the veteran's claim of service 
connection for hypertension is denied.  

With respect to the veteran's claim of service connection for 
benign prostatic hypertrophy, there is no evidence in service 
of symptoms or treatment related to disorders of the 
genitourinary system.  There is nothing at separation from 
service that suggests or tends to suggest impairment of the 
genitourinary system and no diagnosis of benign prostatic 
hypertrophy appears within the veteran's service medical 
records.  

Moreover, there are no medical records that reflect treatment 
for benign prostatic hypertrophy until the notations provided 
by Dr. Ricardo in June 2000 as noted herein.  Dr. Ricardo has 
reported that treatment for benign prostatic hypertrophy 
began in 1997.  Thus, according to the doctor's report, 
treatment for benign prostatic hypertrophy occurred as many 
as 51 years following separation from service.  There are no 
pertinent records in the interim period between service and 
1997, and there is no medical opinion of record that supports 
an earlier onset of benign prostatic hypertrophy.  In sum, 
there is no medical evidence that shows abnormalities of the 
genitourinary system indicated prior to the reported onset in 
1997.  

Thus, service connection for benign prostatic hypertrophy is 
denied for a lack of competent evidence to relate current 
disability with the veteran's period of service.  The Board 
recognizes the veteran's allegations that manifestations of 
his disability began during his service, but in that he has 
not provided evidence of the required training or 
qualifications to substantiate his complaints, his statements 
are not considered competent evidence for the purpose of 
establishing service connection.  Espiritu v. Derwinski, 2 
Vet. App. at 496.  

The Board also recognizes the veteran's contentions that his 
"chronic prostate disability" warrants service connection 
on a presumptive basis.  The Board notes that although 
certain chronic conditions warrant service connection on a 
presumptive basis, benign prostatic hypertrophy is not one of 
the enumerated disabilities presumed by law to be service-
connected so as to consider the veteran's service connection 
claim for benign prostatic hypertrophy on this basis.  
38 C.F.R. §§ 3.307, 3.309.  
Absent evidence of benign prostatic hypertrophy in service or 
evidence to support a link between his benign prostatic 
hypertrophy many years after service, the veteran's service 
connection claim must be denied.  There is no basis for 
giving the benefit of the doubt to the veteran in this case.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55.  

New and material evidence 

Law and Regulations: Pursuant to VCAA, the amendments to 38 
C.F.R. § 3.156(a) defining new and material evidence, are 
effective only for claims received on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  In 
this case, the veteran's claim was filed prior to August 29, 
2001, and therefore, these changes are not applicable in the 
present case.  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the sole purpose of determining whether the claim should 
be reopened, credibility of the evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for a right indirect inguinal hernia was 
previously denied in a rating decision dated in September 
1997.  The veteran did not file an appeal to that decision; 
thus, it became final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2003).  The 
RO denied service connection based on a finding that there 
was no evidence relating any residual disability of an 
inguinal hernia to service.  

For additional evidence to be new and material, it must be 
evidence that has not been previously received, which bears 
directly and substantially upon the matter under 
consideration, and must be neither cumulative nor redundant 
and by itself or in conjunction with evidence previously 
assembled be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  (The veteran filed this claim in October 2000, 
prior to the changes to § 3.156.)  In other words, the 
evidence would have to tend (by itself or together with 
evidence previously of record) to relate a disability 
manifested by an indirect inguinal hernia to service, i.e., 
show that it was manifested in service, or show by competent 
(medical) opinion that it is related to event, injury, or 
disease in service.  

At the time of the September 1997 rating decision, the RO 
considered the service medical records, which consisted of 
affidavits dated in October 1945 and in April 1946, and 
Reports of Physical Examinations dated in October 1945 and 
May 1946, as well as admission records from the Veterans 
Memorial Medical Center (VMMC) dated from February to March 
1996.  Noted in the October 1945 service record is a finding 
of hernia, left side.  The 1996 VMMC records reflect 
treatment for an indirect inguinal hernia, right side.  But, 
given the long span of time between the veteran's separation 
from service and his treatment for a right indirect inguinal 
hernia, and the absence of evidence otherwise to support a 
relationship between the veteran's hernia disability and 
service, the RO denied service connection for an indirect 
inguinal hernia, right side.  

Here, the additional evidence received since the rating 
decision dated in September 1997 consists essentially of 
various private medical records showing that the veteran had 
been treated for certain disabilities, none of which include 
reference to treatment for a right indirect inguinal hernia.  
In an October 2003 certification, Dr. Ricardo listed the 
symptoms and disorders that affected the veteran, none of 
which related to treatment for an indirect inguinal hernia.  
This evidence is new in the sense that it was not previously 
associated with the record.  The evidence, however, is not 
material to the matter at hand.  

At the time of the 1997 rating decision, there was no 
evidence of treatment in service for a right indirect 
inguinal hernia.  Moreover, there was no evidence following 
the veteran's separation from service of complaints of or 
treatment related to a right indirect inguinal hernia.  
Additionally, no additional evidence received since the 
September 1997 rating decision tends to show that an indirect 
inguinal hernia of the right side was manifested during 
service, or for that matter, after service.  Furthermore, any 
additional evidence received does not include a medical 
opinion relating an indirect inguinal hernia to an event, 
injury, or disease in service.  Although the veteran again 
asserts that his indirect inguinal hernia of the right side 
had its onset during his military service, his lay opinion is 
not competent evidence in the matter of medical etiology, and 
therefore cannot be deemed "material" for purpose of 
reopening the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494.  

Therefore, in conclusion, the newly received evidence since 
the last and final decision in September 1997 on the matter 
of service connection for an indirect inguinal hernia of the 
right side, is not new and material.  Hence, the claim may 
not be reopened.


ORDER

Service connection for hypertension is denied.  

Service connection for benign prostatic hypertrophy is 
denied.  

New and material evidence not having been received to reopen 
a service connection claim for indirect inguinal hernia, 
right side, the veteran's claim is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



